Citation Nr: 1014374	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-37 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to recognition as the Veteran's 
surviving spouse for purposes of Department of Veterans 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to 
November 1953, and died in April 1989.  The appellant seeks 
recognition as the Veteran's surviving spouse for purposes of 
VA benefits.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 2007 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

Pursuant to the appellant's request, she was scheduled for an 
RO hearing in November 2008; however, she did not appear for 
the scheduled hearing.  

In correspondence received in December 2008, in response to a 
letter seeking clarification as to whether she wanted a 
hearing, the appellant indicated that she wanted a local 
hearing before a Decision Review Officer.  On September 22, 
2009, the RO received a phone call from the appellant during 
which she indicated that she could not attend a hearing 
because she is wheelchair bound, but would like to make other 
arrangements if possible.  Also on September 22, 2009, she 
was sent a letter indicating that she had been scheduled for 
a hearing on October 22, 2009.  In correspondence received in 
October 6, 2009, she applied her signature to a form received 
from the RO and did not apply a checkmark to areas of the 
form that would indicate that she had withdrawn her request 
for a hearing.  On October 23, 2009, the RO sent the 
appellant a letter seeking clarification as to whether she 
desired a hearing, and if so, the type of hearing she 
desired.  She did not respond to the request for 
clarification.  

In detailed correspondence received from the appellant in 
December 2009 and February 2010, the appellant made no 
further reference to a desire for a hearing.  Also in 
February 2010, she requested that her decision be forwarded 
to the Board of Veterans Appeals without waiting for the 60-
day processing time to expire.  In a letter dated in March 
2010 from the RO, the appellant was informed that her file 
was being forwarded to the Board and that she could submit 
any new request for a hearing to the Board of Veterans' 
Appeals; the RO further provided the address to which any 
such request could be sent.  VA has received no further 
request from the appellant for a hearing.  In a VA Form 646 
received in February 2010, in a March 2010 motion to advance 
the appellant's claim on the docket (which was granted by the 
Board), and in a March 2010 Written Brief Presentation, the 
appellant's representative made no further request for a 
hearing or indication that the appellant still desires a 
hearing.  In light of the foregoing, and in particular the 
lack of responsiveness of the appellant and her 
representative to RO efforts to obtain clarification as to 
whether she still wants an RO hearing or what type of hearing 
she would like, and the lack of response to further 
opportunities to request a hearing, the Board deems the 
appellant's request for an RO hearing withdrawn. 

In February 2010, additional evidence and argument was 
received from the appellant, along with a written waiver of 
initial consideration of the newly received evidence by the 
RO.  Thus, the Board will consider the additional evidence in 
conjunction with this appeal.  See 38 C.F.R. § 20.1304(c). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In March 1992, the Board denied the appellant's claim for 
entitlement to recognition as the surviving spouse of the 
Veteran for purposes of VA benefits.       

2.  Since the March 1992 Board denial of the claim now sought 
to be reopened, evidence has not been received that relates 
to an unestablished fact necessary to substantiate the claim.

3.  The evidence newly received since the Board's March 1992 
denial of the appellant's claim does not raise a reasonable 
possibility of substantiating the claim.

4.  The determinative facts with respect to the appellant's 
underlying claim for entitlement to recognition as the 
Veteran's surviving spouse for VA benefits purposes remain 
undisputed.


CONCLUSIONS OF LAW

1.  The March 1992 Board decision that denied the appellant's 
claim for entitlement to recognition as the surviving spouse 
of the Veteran for purposes of VA benefits is final.  38 
U.S.C.A. § 7104 (West 2002).    

2.  Evidence received since the March 1992 Board decision, 
which was the last final denial with respect to the claim now 
sought to be reopened, is not new and material; the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 3.156 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Generally, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1) (2009).

With respect to VCAA notice requirements for new and material 
evidence claims, the Court of Appeals for Veterans Claims 
(Court) has held that the appellant must be informed of what 
type of evidence would be considered "new" and "material," as 
well as be provided with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

However, the United States Court of Appeals for Veterans 
Claims (Court) has held that when the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter, the VCAA can have no effect on the appeal.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. 
Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal 
limited to interpretation of law); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (in claim for recognition as Veteran's 
surviving spouse for purposes of VA nonservice-connected 
death pension benefits, Court held that VCAA not applicable 
where law, not factual evidence, is dispositive).  

The Board finds that this is a case where the benefit sought 
on appeal must inevitably be denied under the undisputed 
facts of this case.  Specifically, the appellant acknowledges 
that she was divorced from the Veteran in 1972 and was not 
the spouse of the Veteran at the time of his death in April 
1989.  Under these undisputed facts, and as will be discussed 
further below, there is no additional notice or development, 
and no type of additional argument or evidence, that would 
result in entitlement to recognition of her as the Veteran's 
surviving spouse for purposes of VA benefits.  See 38 
U.S.C.A. §§ 101(3), 103; 38 C.F.R. § 3.1(j), 3.50(b).  
Therefore, although the Board acknowledges that VCAA notice 
was not provided in this case, the Board finds that no 
further notice or development is necessary under the VCAA in 
this case and that the case is ready for appellate review.  
See also VAOPGCPREC 5-2004 (holding that under 38 U.S.C. 
§ 5103(a), the Department of Veterans Affairs (VA) is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit, and that under 38 U.S.C. § 5103A, VA 
is not required to assist a claimant in developing evidence 
to substantiate a claim where there is no reasonable 
possibility that such aid could substantiate the claim 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit); 38 C.F.R § 3.159(d) (circumstances in which 
VA will refrain from or discontinue providing assistance in 
obtaining evidence include, but are not limited to, the 
claimant's ineligibility for the benefit sought because of 
lack of qualifying service, lack of veteran status, or other 
lack of legal eligibility).


Claim to Reopen

A surviving spouse may qualify for pension, compensation, or 
dependency and indemnity compensation under specified 
circumstances.  See 38 C.F.R. § 3.54.
 
A surviving spouse for VA purposes is defined as a person of 
the opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death; and (1) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse; and (2) has not 
remarried or has not since the death of the veteran lived 
with another person of the opposite sex and held 
himself/herself out openly to the public to be the spouse of 
such other person.  38 C.F.R. §§ 3.50(b). 

A recognized marriage for VA purposes is defined as one which 
is valid under the law of the place where the parties resided 
at the time of marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  38 
U.S.C.A. § 101(3), 103; 38 C.F.R. § 3.1(j).

In March 1992, the Board denied the appellant's claim for 
entitlement to recognition as the surviving spouse of the 
Veteran for purposes of VA benefits.  The evidence at the 
time included a marriage certificate indicating that she and 
the Veteran married in October 1953; a decree of divorce from 
the state of South Carolina indicating that the appellant and 
the Veteran became divorced in February 1972; and a 
certificate of death indicating that the Veteran died in 
April 1989.   

There was also evidence to indicate that the Veteran 
remarried in November 1983, to an individual with initials 
P.A.D.  P.A.D. was awarded VA benefits based on the Veteran's 
nonservice-connected death by an RO rating decision dated in 
November 1990.

In her prior appeal before the Board, the appellant noted 
that she was receiving benefits from the Social Security 
Administration (SSA) by reason of her marriage to the Veteran 
during his lifetime, and, further, alleged that the divorce 
in February 1972 occurred by reason of the Veteran's abuse 
and cruelty toward her.  In its March 1992 decision, the 
Board noted that the VA and the SSA are governed by different 
laws and regulations and the appellant's recognition by the 
SSA as a beneficiary on the basis of having been previously 
married to the Veteran is not binding upon the VA.  The Board 
further noted that although the appellant had contended that 
their divorce, which was granted to the appellant in 1972, 
was the result of the Veteran's adultery and cruelty, that 
they were in fact divorced in a court of competent 
jurisdiction.  The Board found that the determinative facts 
were that the Veteran and the appellant were married in 
October 1953 and divorced in February 1972, and did not 
remarry prior to the Veteran's death in April 1989.  

The Board's March 1992 denial of the appellant's claim for 
recognition as the Veteran's surviving spouse for VA benefits 
is final.  See 38 U.S.C.A. § 7104.  Consequently, the claim 
may not be reopened absent the receipt of new and material 
evidence.  See 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The evidence received since the time of the Board's March 
1992 denial of the appellant's claim includes medical bills 
and medical treatment records; records from the SSA to 
corroborate that she was receiving SSA benefits by reason of 
her marriage to the Veteran during his lifetime; and her lay 
assertions that her divorce from the Veteran was a result of 
the Veteran's abusiveness and cruelty toward her.

While the Board is sympathetic to the appellant's substantial 
physical illnesses, the medical bills and treatment records 
received from her do not relate to an unestablished fact 
necessary to establish that she should be recognized as the 
Veteran's spouse for VA benefits purposes.  Thus, they do not 
constitute new and material evidence.

Similarly, the documents pertaining to her receipt of SSA 
benefits by reason of her marriage to the Veteran during his 
lifetime do not relate to an unestablished fact necessary to 
establish that she should be recognized as the Veteran's 
spouse under applicable law and VA regulations.  As was noted 
in the Board's March 1992 decision, the VA and the SSA are 
governed by different laws and regulations and the 
appellant's recognition by the SSA as a beneficiary on the 
basis of having been previously married to the Veteran is not 
binding upon the VA.  Rather, VA is bound by 38 U.S.C.A. §§ 
101(3), 103; and 38 C.F.R. § 3.1(j), 3.50(b).  These laws and 
regulations provide that in order to be recognized as a 
veteran's surviving spouse for purposes of VA benefits an 
individual must have been married to the veteran at the time 
of his death.  The appellant does not dispute and the 
evidence shows without contradiction that she was not married 
to the Veteran at the time of his death.

The Board acknowledges that 38 C.F.R. § 3.50(b)(1) provides 
an exception as to the requirement for having lived 
continuously with the veteran until the time of death in 
cases where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse.  However, this exception does not negate the 
requirement that the surviving spouse and the appellant must 
have been married at the time of the Veteran's death.  Thus, 
the appellant's lay assertion that she became divorced from 
the Veteran due to his abuse and cruelty toward her is 
insufficient as a matter of law to establish recognition of 
the appellant as the Veteran's surviving spouse.  Because 
they raise no reasonable possibility of substantiating the 
appellant's claim, they cannot constitute new and material 
evidence.

In sum, since the March 1992 Board denial of the claim now 
sought to be reopened, evidence has not been received that 
relates to an unestablished fact necessary to substantiate 
the claim; and all newly receive evidence does not raise a 
reasonable possibility of substantiating the claim.  As of 
the time of the Board's March 1992 decision, the Board was 
required to deny the claim as a matter of law under the 
undisputed facts of this case.  There has been no evidenced 
received and no argument presented that the determinative 
facts are other than were ascertained by the Board in March 
1992; in particular, the undisputed fact remains and the 
evidence continues to show without contradiction that the 
appellant and the Veteran were not married at the time of the 
Veteran's death.  Accordingly, the Board finds that new and 
material evidence has not been received to reopen the 
appellant's claim for recognition as the Veteran's surviving 
spouse for purposes of VA benefits.  

Because the appellant has not met the threshold burden of 
submitting new and material evidence sufficient to reopen her 
claim, and because the denial of her claim must be continued 
under undisputed facts as applied to applicable laws and 
regulations, the benefit of the doubt doctrine as set forth 
at 38 C.F.R. § 3.102 does not apply.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

New and material has not been received; the appellant's claim 
for recognition as the Veteran's surviving spouse for 
purposes of VA benefits is not reopened and the claim remains 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


